Mr. Justice Harris delivered the opinion of the court. 9. Carriers, § 366*—when evidence sustains finding as to injury while boarding car. In an action against a street railway company for damages for injuries sustained while attempting to board defendant’s street car, evidence held sufficient to sustain a finding that plaintiff was injured while attempting to become a passenger on such car and that he did not board a moving car or attempt to commit suicide by throwing himself under a car of another line at another place.